Title: To Thomas Jefferson from John Adams, 29 June 1786
From: Adams, John
To: Jefferson, Thomas



Dear Sir
London June 29. 1786

Inclosed is a Letter to Mr. Lamb and another to Mr. Randall: if you approve them please to Sign them and send them on. Why those Gentlemen have lingered in Spain I know not. I have long expected to hear of their Arrival in Paris. Possibly they wait for orders. If so, the inclosed will answer the End.
The Chev. De Pinto told me on Wednesday that he had orders from his Court to inform me, that the Queen had sent a Squadron to cruise in the Mouth of the Streights, and had given them orders to protect all Vessells belonging to the United States of America, against the Algerines equally with Vessells of her own Subjects. With much Affection yours,

John Adams

